Exhibit 10.1

 

EQT CORPORATION
2016 EXECUTIVE SHORT-TERM INCENTIVE PLAN

 

Section 1. Incentive Plan Purposes. The main purposes of the EQT Corporation
(the “Company”) Executive Short-Term Incentive Plan (the “Plan”) are to maintain
a competitive level of total cash compensation by providing the Company’s
executive employees with an opportunity to earn incentives based upon the
achievement of performance goals over a specified performance period (the
“Performance Period”) and to align the interests of the Company’s executive
employees with those of the Company’s shareholders and customers and with the
strategic objectives of the Company.

 

Section 2. Effective Date. The effective date of this Plan is January 1, 2016,
subject to shareholder approval at the 2016 annual meeting of shareholders. The
Plan will remain in effect until formally amended or terminated in writing by
the Company’s Board of Directors (“Board”) or the Management Development and
Compensation Committee of the Board of Directors (“Committee”) and as provided
in Section 14 or the occurrence of a Change of Control as provided in
Section 11.

 

Section 3. Eligibility.

 

(a)                                 All executive officers of the Company shall
be eligible to participate in the Plan; provided, however, that no employee who
participates in the Company’s annual Short-Term Incentive Plan shall be eligible
to participate in the Plan.

 

(b)                                 The Committee may designate any other
employee for participation in the Plan in its complete and sole discretion.
Eligible employees who are designated to participate in the Plan for any
Performance Period will be notified in writing of their participation.

 

Section 4. Administration of the Plan. The Plan shall be administered by the
Committee, which shall be comprised solely of two or more outside directors
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (“Code”) and the regulations promulgated thereunder. On an annual or
periodic basis, the Committee shall designate the participants and determine the
Performance Goals, as defined in Section 5 of the Plan, and the Incentive
Targets, as defined in Section 6 of the Plan. Prior to payment of any Incentive
Awards, as defined in Section 6 of the Plan, the Committee shall certify in
writing that the Performance Goals and other material terms were satisfied,
which writing may include meeting minutes of the Committee. The Committee shall
also review and approve any proposed amendments to the Plan throughout the
Performance Period.

 

Section 5. Performance Goals.

 

(a)                                 Each participant shall have specific
performance goals (the “Performance Goals”) determined for his or her position
for the subject Performance

 

--------------------------------------------------------------------------------


 

Period. These Performance Goals will support the business of the Company,
affiliate or business unit, as applicable, and be based upon the specific
performance measures established by the Committee for the Performance Period.

 

(b)                                 A copy of each participant’s Performance
Goals shall be determined in writing by the Committee not later than 90 days
after the commencement of the Performance Period to which they relate; provided
that in no event will Performance Goals be established after 25 percent of the
Performance Period has elapsed or when the outcome of such Performance Goals is
no longer substantially uncertain.

 

(c)                                  The Performance Goals determined by the
Committee will be objectively determinable goals based upon one or more of the
following performance measures:

 

·                                          earnings per share or unit

·                                          revenue

·                                          expenses

·                                          return on equity

·                                          return on total capital

·                                          return on assets

·                                          earnings (such as net income, EBIT
and similar measures)

·                                          cash flow (such as EBITDA, EBITDAX,
after-tax cash flow and similar measures)

·                                          share or unit price

·                                          economic value added

·                                          debt reduction

·                                          gross margin

·                                          operating income

·                                          volumes metrics (such as volumes
sold, volumes produced, volumes transported and similar measures)

·                                          land metrics (such as acres acquired,
land permitted, land cleared and similar measures)

·                                          drilling and well metrics (such as
number of gross or net wells drilled, number of horizontal wells drilled, cost
per well and similar measures)

·                                          operating efficiency metrics (such as
lease operating expense and other unit operating expense measures, general &
administrative expense (“G&A”) per Mcf, G&A per customer and other G&A metrics,
unit gathering and compression expenses and other midstream efficiency measures,
lost and unaccounted for gas metrics, compressor or processing downtime, days
from completed well to flowing gas and similar measures)

·                                          reserves, reserve replacement ratios
and similar measures

·                                          construction efficiency metrics (such
as timely completion, cost within budget and similar measures)

 

2

--------------------------------------------------------------------------------


 

·                                          gas storage metrics (such as lease
acquisition and divestitures)

·                                          customer service measures (such as
wait time, on-time service, calls answered and similar measures)

·                                          closing of a transaction

·                                          safety and environmental performance

·                                          total shareholder or unitholder
return

 

(d)                                 The Performance Goals may be based either on
the performance of the Company, a subsidiary or subsidiaries or other
affiliates, any branch, department, business unit, or other portion thereof
under such measure for the Performance Period and/or upon a comparison of such
performance with the performance of a peer group of corporations, prior Company
performance or other comparative measure selected by the Committee before, at
or, subject to Treas. Reg. §1.162-27(e)(2), after the time of making an
Incentive Award. Performance Goals may be specified in absolute terms, on an
adjusted basis, in percentages, or in terms of growth or reduction from period
to period or growth or reduction rates over time, as well as measured relative
to the performance of a group of comparator companies, or a published or special
index, or a stock market index, that the Committee deems appropriate.
Performance Goals need not be based upon an increase or positive result under a
business criterion and could include, for example, the maintenance of the status
quo, the reduction of expenses or the limitation of economic losses (measured,
in each case, by reference to a specific business criterion).  Performance
measures may but need not be determinable in conformance with generally accepted
accounting principles.

 

(e)                                  When the Performance Goals are determined
by the Committee, the Committee shall specify the manner in which the level of
achievement of the Performance Goals shall be calculated and the weighting
assigned to the Performance Goals.  In addition, at any time within the first
ninety (90) days of the Performance Period (and provided that not more than 25
percent of the Performance Period has elapsed), the Committee may specify that
any determination of achievement of the Performance Goals shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during the Performance Period, including, by way of example but without
limitation, the following: (A) asset write-downs or impairment charges;
(B) litigation or claim judgments or settlements; (C) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (D) accruals for reorganization and restructuring programs; (E) items
that are of an unusual nature or of a type that indicates infrequency of
occurrence, as described in then-current accounting principles; and
(F) acquisitions or divestitures.

 

3

--------------------------------------------------------------------------------


 

Section 6. Section Incentive Targets and Awards.

 

(a)                                 Incentive compensation targets (“Incentive
Targets”) shall be determined by the Committee in writing not later than 90 days
after the commencement of each Performance Period (and provided that not more
than 25 percent of the Performance Period has elapsed). The Incentive Targets
shall be based upon the level of achievement of the Performance Goals. Incentive
Targets may be expressed as a range of outcomes, such as “threshold,” “target”
and “maximum,” based on the level of achievement of the Performance Goals.

 

(b)                                 Incentive awards (“Incentive Awards”) may be
earned by participants during a Performance Period; provided, however, that
payment of any Incentive Award under the Plan to a participant (i) shall be
contingent upon the attainment of the Performance Goals established by the
Committee for the Performance Period and (ii) may not exceed the participant’s
maximum Incentive Target established for the actual level of achievement
attained.

 

(c)                                  The Committee shall have no discretion to
increase any Incentive Award that would otherwise be payable based upon
attainment of the Performance Goals, but the Committee may in its discretion
reduce or eliminate such Incentive Award; provided, however, that the exercise
of such negative discretion shall not be permitted to result in any increase in
the amount of any Incentive Award payable to any other participant.

 

(d)                                 The maximum aggregate Incentive Award
payable to any participant for any calendar year is $5,000,000.

 

(e)                                  Except as provided in Section 7 of the
Plan, Incentive Awards shall be paid in cash no later than 2½ months after the
end of a Performance Period in which the right to payment is no longer subject
to a substantial risk of forfeiture; provided, further, that the Committee has
determined and certified in writing the extent to which the Performance Goals
have been attained and the Incentive Awards have been earned.

 

Section 7. Form of Payment. The Committee may, in its discretion, determine to
satisfy, in whole or in part, an obligation for any Incentive Award by issuing,
in substitution for a cash payment, shares of Company common stock having a fair
market value (measured as of the date of the Committee’s determination of the
payment amount) equal to the cash payment, under and pursuant to the terms of
the Company’s 2014 Long-Term Incentive Plan, or any successor or substitute
plan.

 

Section 8. Impact on Benefit Plans. Payments under the Plan shall not be
considered as earnings for purposes of the Company’s qualified retirement plans
or any

 

4

--------------------------------------------------------------------------------


 

such retirement or benefit plan unless specifically provided for and defined
under such plans or as otherwise determined by the Committee.

 

Section 9. Tax Consequences.

 

(a)                                 It is intended that nothing in this Plan
shall cause the participants in the Plan to be taxed currently under the
Constructive Receipt or Economic Benefit Doctrines and as expressed in Sections
451 and 83 of the Code. The terms, requirements and limitations of this Plan
shall be interpreted and applied in a manner consistent with such intent.

 

(b)                                 It is intended that the Incentive Awards
payable under the Plan shall be exempt from the deduction limits of
Section 162(m) of the Code as performance-based compensation. The terms,
requirements and limitations of this Plan shall be interpreted and applied in a
manner consistent with such intent.

 

(c)                                  It is intended that the Incentive Awards
payable under the Plan shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan shall be construed
in a manner that effects such intent. Nevertheless, the tax treatment of the
benefits provided under the Plan or any Incentive Award is not warranted or
guaranteed. None of the Company, its affiliates and their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any participant or other taxpayer as
a result of the Plan or any Incentive Award.

 

(d)                                 Notwithstanding anything in the Plan to the
contrary, to the extent that any Incentive Award would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and would be
payable or distributable under the Plan by reason of the occurrence of a Change
of Control, or the participant’s disability or separation from service, such
amount or benefit will not be payable or distributable to the participant by
reason of such circumstance unless the circumstances giving rise to such Change
of Control, disability or separation from service meet any description or
definition of “change in control event”, “disability” or “separation from
service”, as the case may be, in Section 409A of the Code and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). This provision does not prohibit the vesting
of any Incentive Award upon a change of control, disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any Incentive Award, such Incentive Award shall be made on the payment date
that would have applied absent such designated event or circumstance.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything in the Plan to the
contrary, to the extent that any Incentive Award would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and would
otherwise be payable under this Plan by reason of a participant’s separation
from service during a period in which the participant is a Specified Employee
(as defined below), then, subject to any permissible acceleration of payment by
the Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following the
participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the participant’s
separation from service (or, if the participant dies during such period, within
30 days after the participant’s death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period.
For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

Section 10. Change of Status. In making decisions regarding employees’
participation in the Plan, the Committee may consider any factors that they may
consider relevant. The following guidelines are provided as general guidelines
regarding employee status changes:

 

(a)                                 New Hire, Transfer, Promotion. A newly hired
executive officer whose hire date is during the first 90 day period of a
Performance Period (and when not more than 25 percent of the Performance Period
has elapsed) will participate in the Plan and be eligible for an Incentive Award
as determined by the Committee, unless otherwise specified in the employment
offer. An employee who is promoted or transferred during the first 90 day period
of a Performance Period (and when not more than 25 percent of the Performance
Period has elapsed) to a position qualifying for participation may be
recommended for a pro rata Incentive Award under the Plan based on the level of
participation in his or her previous annual or other incentive program(s) and
the percentage of the Performance Period the employee is in the participating
position under this Plan. This includes employees who leave positions that
qualify for incentive payments in other Company business segments. These
potential payments shall be considered when determining the employee’s Incentive

 

6

--------------------------------------------------------------------------------


 

Target and Incentive Award under this Plan; provided, however, that no amounts
of deferred compensation under other plans and arrangements may be substituted
for or in respect of amounts payable under the Plan.

 

(b)                                 Demotion. No Incentive Award shall be paid
to an employee who has been demoted during a Performance Period because of
performance. If the demotion is due to an organizational change, a pro rata
Incentive Award may be made, provided the employee otherwise qualifies for
payment of an Incentive Award.

 

(c)                                  Termination. No Incentive Award shall be
paid to any employee whose services are terminated during a Performance Period
for cause including: (i) the conviction of a felony, a crime of moral turpitude
or fraud or having committed fraud, misappropriation or embezzlement in
connection with the performance of his duties; (ii) willful and repeated
failures to substantially perform his assigned duties or (iii) a violation of
any express significant policies of the Company. If the termination is due to
reasons such as reorganization, and not due to the fault of the employee, the
employee may be considered for a pro rata Incentive Award, provided the employee
otherwise qualifies for payment of an Incentive Award.  Notwithstanding the
foregoing, a participant who at the time of his termination was an executive
officer shall not be deemed to have been terminated for cause unless and until
there shall have been delivered to him a copy of a resolution duly adopted by
the affirmative vote of a majority of the members of the Board at a duly-held
meeting of the Board finding that, in the good faith opinion of the Board, the
participant is guilty of the conduct set forth above.

 

(d)                                 Resignation. No Incentive Award shall be
paid to an employee who resigns for any reason before Incentive Awards are paid;
provided, however, if the employee has voluntarily terminated his or her
employment with the Company’s consent a pro rata Incentive Award may be made,
provided the employee otherwise qualifies for payment of an Incentive Award.

 

(e)                                  Death and Disability. An employee whose
status as an active employee is changed during a Performance Period for any
reason other than the reasons cited above, including termination for death or
disability, may be considered for a pro rata Incentive Award, provided the
employee otherwise qualifies for payment of an Incentive Award. In the event
that an Incentive Award is paid on behalf of an employee who has terminated
employment by reason of death, any such payments or other amounts due shall be
paid to the employee’s estate.

 

Nothing in the Plan or in any Incentive Target or Incentive Award shall confer
any right on any employee to continue in the employ of the Company, its
affiliates or any business

 

7

--------------------------------------------------------------------------------


 

unit. In the event any payments are made under the guidelines provided in this
Section 10, the timing of such payments shall be in accordance with the
provisions of Section 6(e) or, if applicable, Section 9(e).

 

Section 11. Change of Control. In the event of a Change of Control of the
Company, as then defined under the Company’s 2014 Long-Term Incentive Plan, or
its successor, whichever is in effect at that time, the Performance Period shall
end on the date of the Change of Control, the Performance Goals shall be deemed
to have been achieved for the pro-rata portion of the Performance Period that
elapsed through the date of the Change of Control, at target levels or, if
actual performance is greater, at actual levels. In such event, any Incentive
Awards earned shall be paid to participants on such pro-rata basis in accordance
with the provisions of Section 6(e) or, if applicable, Section 9(d), but subject
to the Committee’s overall discretion as provided in Section 6(c).

 

Section 12. Compensation Recoupment Policy. Any Incentive Awards paid to
participants hereunder shall be subject to the terms and conditions of any
compensation recoupment policy adopted from time to time by the Board or any
committee of the Board, to the extent such policy is applicable to incentive
compensation under this Plan.  In addition, the Committee may specify in an
Incentive Award agreement that the participant’s rights, payments and benefits
with respect to an Incentive Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Incentive Award.

 

Section 13. Dispute Resolution. The following is the exclusive procedure to be
followed by all participants in resolving disputes arising from payments made
under this Plan. All disputes relative to a given Performance Period must be
presented to the Company’s Chief Human Resources Officer (who will forward the
dispute to the Committee) within thirty (30) days following the payment date of
the Incentive Award for that Performance Period, or the participant’s right to
dispute a payment will be irrevocably waived. The employee with the concern must
include a written statement setting forth in reasonable detail, the basis for
the dispute, including, but not limited to, specific reference to the pertinent
Plan and/or Incentive Award agreement provisions on which the dispute is based. 
A decision will be rendered by the Committee within one hundred twenty (120)
days of the Committee’s receipt of the dispute. The Chairperson of the Committee
will be responsible for preparing a written version of the decision. The
decision by the Committee regarding the matter is final and binding on all Plan
participants.

 

Section 14. Amendment or Termination of this Plan. The Company’s Board of
Directors and the Committee shall each have the right to amend or terminate the
Plan at any time, provided, however, that the material terms of the Performance
Goals, including any amendments to the class of employees eligible to receive
compensation pursuant to, or participate in, the Plan, the criteria upon which
the Performance Goals are based and the maximum amount of compensation payable
to any employee hereunder, may not be amended without shareholder approval. No
employee or participant shall have any vested right, interest or entitlement to
any Incentive Award hereunder prior to its payment. The

 

8

--------------------------------------------------------------------------------


 

Company shall notify affected employees in writing of any amendment or Plan
termination.

 

9

--------------------------------------------------------------------------------